By the Court.
1. Whether a particular article is gin is not a subject requiring an expert, but a matter of general knowledge. If the witness did not know, he might say so.
2. The evidence of the jugs which had contained liquor was rightly admitted. They tended to show that the defendant kept liquor, which was a necessary step in proving that she kept liquor unlawfully.
*4823. If the liquor sold was not in fact intoxicating, still, if it was within the liquors enumerated in the first section of the statute, the keeping of it with intent to sell was, by the terms of the statute, to be punished in the same manner as if it was intoxicating. And such an enactment is within the discretion of the legislature to pass.
4. The liquors aré described in the complaint in the manner which has always been practised in similar cases. Commonwealth v. Conant, 6 Gray, 482.

Exceptions and motion in arrest overruled.